Citation Nr: 1235281	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to February 1976 and from January 1981 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO) and two Board remands.


FINDING OF FACT

The Veteran's retinitis pigmentosa was incurred during active duty service.


CONCLUSION OF LAW

Retinitis pigmentosa was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for retinitis pigmentosa.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for retinitis pigmentosa.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini, 17 Vet. App. 412; VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that he currently suffers from an eye disorder, diagnosed as retinitis pigmentosa, which is related to his period of military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

The Veteran's service treatment records reveal that retinitis pigmentosa was first diagnosed during his active duty service.  A February 1968 entrance examination shows that the Veteran's eyes were normal.  Distant vision was reported to be 20/30 in the right eye and 20/50 in the left eye.  A pseudo-isochromatic plates (PIP) color vision test was normal, and the Veteran scored 14/14.  In a report of medical history, completed at that time, the Veteran denied a history of eye trouble.  A January 1972 reenlistment examination shows that the Veteran's eyes were normal at that time.  Distant vision was reported to be 20/40 in both eyes.  Field of vision was full and intraocular tension was normal.  The Veteran passed a Falant color vision test.  A January 1976 separation examination reveals that the Veteran's eyes were normal.  Distant vision was 20/70 in the right eye, corrected to 20/25, and 20/50 in the left eye, corrected to 20/25.  Field of vision was normal and the Veteran passed a Falant color vision test.  A July 1977 entrance examination notes that the Veteran's eyes were normal.  Distant vision was 20/50 in the right eye and 20/70 in the left eye.  A PIP test for color vision was administered, and the Veteran scored 14/14.  Defective vision was diagnosed.  In a report of medical history, completed at that time, the Veteran denied a history of wearing glasses or contact lenses.  A January 1978 entrance examination reveals that the Veteran's eyes were normal.  Distant vision was 20/50 in the right eye and 20/70 in the left eye.  The Veteran scored a 14/14 on a PIP color vision test.  Defective vision was diagnosed.  In a report of medical history, completed at that time, the Veteran denied a history of eye trouble.  A May 1978 retention examination also indicates that the Veteran's eyes were normal.  Distant vision was 20/50 in the right eye, corrected to 20/20, and 20/70 in the left eye, corrected to 20/20.  The Veteran scored a 14/14 on a PIP color vision test.  In a report of medical history, completed at that time, the Veteran denied a history of eye trouble.  A December 1980 examination reveals that the Veteran's eyes were normal.  Distant vision was 20/100 in the right eye, corrected to 20/30, and 20/200 in the left eye, corrected to 20/40.  A color vision test was performed, and the Veteran scored 13/14.  A night vision test was also conducted, but the results of that test are illegible.  The diagnosis was defective vision.  In a report of medical history, completed at that time, the Veteran denied a history of eye trouble.

A March 1981 letter from E.P., M.D. reflects that the Veteran's younger brother was diagnosed with retinitis pigmentosa in October 1980.  Thereafter, the physician requested that the entire family be screened, and the Veteran was found to have retinitis pigmentosa.  The Veteran's vision was 20/20, bilaterally.  His pupils reacted symmetrically but minimally to light.  Visual fields were markedly constricted.  Eye movements were normal.  There were bilateral posterior subcapsular cataracts and the retinas showed the triad of waxy disc pallor, thin vessels, and bone spicule pigmentation.  The electroretinogram potentials were severely reduced.

A May 1981 evaluation notes the Veteran's chief complaints of poor night vision and peripheral vision over the period of several years.  The Veteran described no significant progression of the symptoms through the years.  Examination revealed vision of 20/20, bilaterally, corrected with normal anterior segment, bilaterally.  There was tension by applantation of 10, bilaterally.  Examination of the lens revealed a posterior subcapsular cataract with stellate cortical changes, bilaterally.  A dilated fundus examination showed the typical waxy pallor of the optic discs with narrowing of the retinal arterioles and a bone spicular pattern in the mid-peripheral retina.  The evaluation report notes that the Veteran had a prior private medical evaluation including electoretinogram and electrooculogram studies which were severely reduced, bilaterally, consistent with the diagnosis of retinitis pigmentosa.  The report notes that the Veteran had a brother with retinitis pigmentosa, and it was felt that he had a "picture consistent with autosomal recessive inheritance pattern."  The diagnoses included retinitis pigmentosa.  A May 1981 medical board report notes a diagnosis of retinitis pigmentosa which was found to have been incurred while the Veteran was entitled to basic pay.  The medical board report also indicates that the Veteran's retinitis pigmentosa did not exist prior to service.  In a May 1981 report of medical history, the Veteran denied a history of eye trouble.

In August 1981, the Veteran underwent a Physical Evaluation Board, which found the Veteran to be unfit due to his retinitis pigmentosa which was noted to have existed prior to service and not to have been aggravated by service.

An October 1981 record reveals a diagnosis of retinitis pigmentosa.  During an October 1981 hearing before the Physical Evaluation Board, the Veteran contended that, although he had retinitis pigmentosa, it did not render him disabled.  He testified that, in February 1981, retinitis pigmentosa was diagnosed.  He reported that he knew of a problem with his eyes for roughly a year and a half before that time.  He stated that he did not have problems with his vision while driving and that he never had any problems performing his duties due to his vision.  He noted that his vision was minimally hampered at night and that his peripheral vision was hardly hampered.  He testified that he felt that he was fit for duty and that he wished to go back to duty.  The Board recommended that the Veteran be found fit for duty, but noted that the case would then go to the Physical Review Council for further review.  Another October 1981 record found the Veteran to be fit for duty.  

November 1981 eye examinations reflect a diagnosis of bilateral retinitis pigmentosa.  A November 1981 Physical Review Council Action diagnosed retinitis pigmentosa and recommended medical discharge for the Veteran due to the severity of his retinitis pigmentosa.  In January 1982, the Naval Physical Disability Review Board reviewed the Veteran's case and concurred with the findings of the Physical Review Council.  A March 1982 decision from the Naval Council of Personnel Boards reflects that the Veteran was found physically unfit based on a disorder which existed prior to service.  The disposition was that the Veteran be separated from service.  A March 1982 Action by the Office of the Secretary of the Department of the Navy determined that the Veteran should be separated from service due to his physical disability which existed prior to service and was not aggravated by service.

A May 1982 treatment record notes the Veteran's complaints of decreased peripheral vision in the left eye.  The diagnosis was retinitis pigmentosa which existed prior to service and was "probably aggravated by service."  A May 1982 separation examination reflects that the eyes were normal.  Distant vision was reported to be 20/40 in the right eye and 20/80 in the left eye.  The Veteran passed the PIP test for color blindness as well as the Verhoff test for depth perception.  Field of vision was 180 degrees.  In a report of medical history, completed at that time, the Veteran reported a history of eye trouble, including retinitis pigmentosa.

Post-service VA and private medical treatment records beginning in January 1983 reflect continued diagnoses of and treatment for retinitis pigmentosa.  

In an April 1997 letter, B.F. of the University of Iowa Hospitals and Clinics Department of Ophthalmology reported that the Veteran was a patient at one time, but had not been seen since October 8, 1980.  She noted that "no formal visual field testing was performed on his visit of October 8, 1980" and that "the physician who examined [the Veteran] noted in the patient's chart 'marked universal constriction by confrontation.'"

During a January 1998 hearing before the RO, the Veteran testified that his retinitis pigmentosa was diagnosed in 1980, and that this condition became aggravated during active duty service.  The Veteran stated that he did not have any vision problems during his first enlistment between 1968 and 1976, and also that he did not have any vision problems in 1980.  He noted that he was driving a semi prior to re-enlisting in 1981.  He reported that his vision started giving him problems after he was enlisted, between June 1981 and June 1982, during his second period of active duty service.  He indicated that his eye disorder became prevalent at the end of 1981.

In December 1998, the Veteran presented testimony before the Board.  He reported that he first noted vision problems during his second period of service.  He described the symptoms that he noted at that time as "[l]ack of side vision."  He stated that he started wearing glasses in 1979 and that he worked under florescent lights while working a clerical job during service.  He also indicated that he was exposed to bright sunlight at different times, and that he had problems focusing.

The Veteran's retinitis pigmentosa is a hereditary disease.  In that regard, congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and cannot be found to be service connected.  See 38 C.F.R. § 3.303(c), 4.9 (2011).  However, a precedent opinion of the VA General Counsel (GC), VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)), held in essence that a disease which is considered by medical authorities to be familial (or hereditary) could be granted service connection if the first manifestations of the disease are in service.  Moreover, while congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law, if superimposed injury or disease occurred, the resultant disability might be service connected.  Id.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

In an opinion originally issued in 1988 (Op.G.C. 8-88), and later reissued and published, the VA General Counsel held that a hereditary disease does not always rebut the presumption of soundness, and, thus, that retinitis pigmentosa and most other diseases of hereditary origin can be incurred in service (i.e., not just aggravated).  VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  Such diseases "can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty."  Id.  The opinion went on to explain that "only when symptomatology and/or pathology exist can he or she be said to have developed the disease."  Id.  

During the pendency of this appeal the regulation governing the presumption of soundness was revised, effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b)).  The amended regulation requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003). 

After a thorough review of the evidence of record, the Board concludes that service connection for retinitis pigmentosa is warranted.  There is a current diagnosis of retinitis pigmentosa.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Neither the Veteran's February 1968 service entrance examination nor his December 1980 service entrance examination show diagnoses of retinitis pigmentosa.  Although the December 1980 examination reflects that the Veteran had defective vision, such a finding does not amount to evidence of retinitis pigmentosa on the service entrance examination.  Accordingly, the evidence reflects that retinitis pigmentosa was not noted at service entrance, and the presumption of soundness applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (noting that only where a condition is recorded in an examination report is it presumed to pre-exist service).  

In addition, the evidence of record demonstrates that the Veteran's retinitis pigmentosa did not manifest itself until after service entrance.  The Board acknowledges that a March 1981 letter from E.P., M.D. reveals that the Veteran's younger brother was diagnosed with retinitis pigmentosa in October 1980, and that, thereafter, the Veteran was found to have retinitis pigmentosa.  However, the March 1981 letter does not conclusively show that the Veteran's retinitis pigmentosa was diagnosed prior to his entrance into active duty service in January 1981, as the letter does not state when the Veteran's diagnosis was made.  Additionally, while some of the service treatment records state that the Veteran's retinitis pigmentosa existed prior to service, including an August 1981 physical evaluation board report, a March 1982 Naval Council of Personnel Board report, a March 1982 report from the Office of the Secretary of the Department of the Navy, and a May 1982 treatment record, those records do not provide any explanation or rationale for the conclusion that the Veteran's retinitis pigmentosa existed prior to service.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that a bare conclusion not supported by any contemporaneous clinical evidence, even one written by a medical professional, without factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness).  Thus, there is not clear and unmistakable evidence that the Veteran's retinitis pigmentosa pre-existed military service, and the presumption of soundness is not rebutted.  

The first evidence of a diagnosis of retinitis pigmentosa of record is in the March 1981 private letter from E.P., M.D., contained within the Veteran's service treatment records, which is during the Veteran's second period of active duty service.  Moreover, the Veteran has regularly reported that he did not experience symptoms of retinitis pigmentosa until late 1981 or early to mid-1982, during his second period of active duty service.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that the evidence shows that the Veteran's retinitis pigmentosa was incurred in service because his retinitis pigmentosa symptomatology did not manifest itself until after service entrance; therefore, service connection for retinitis pigmentosa is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for retinitis pigmentosa is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


